576 P.2d 488 (1978)
Application of Charles Richard AVERY, Petitioner,
v.
BOARD OF GOVERNORS OF the ALASKA BAR ASSOCIATION, Respondent.
No. 3849.
Supreme Court of Alaska.
March 17, 1978.
Edgar P. Boyko and Robert C. Erwin, for petitioner.
William W. Garrison, for respondent.

ORDER
The matter having come before the Court upon Petitioner's "Petition for Review in the Nature of Original Application for Relief" and Respondent's opposition thereto, and the Court being advised in the premises;
IT IS HEREBY ORDERED:
1. The decision of the Board of Governors of the Alaska Bar Association giving rise to the instant petition is affirmed.
2. The alternative forms of relief sought by petitioner are denied.
3. The current policy and practice of the Board of Governors offering an attorney applicant the choice of either taking the Multi-State Bar Examination (MBE) or the essay portion of the general examination is in conformity with Alaska Bar Rule I-2, Section 2(b) which provides for an "attorney bar examination prescribed by the Board." More particularly, the Board of Governors' policy and practice of offering the attorney applicant the aforementioned choice is specifically approved as fair and appropriate.
Application of Stephenson, 516 P.2d 1387 (Alaska 1973) and In re Stephenson, 511 P.2d 136 (Alaska 1973), to the extent that they may be inconsistent with the instant order, are deemed modified accordingly.
MATTHEWS, J., not participating.
DIMOND, J. Pro Tem., participating.